Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 11/05/2021 that has been entered and made of record.
Response to after Non-Final
3.	Claim 1, 7 and 8 are currently amended. Claims3-4 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
4.	Claims 1-2 and 5-8 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 7 and 8 are allowable because prior art fails to teach or 
suggest, either alone or in combination,  an acoustic feature calculator that calculates, from utterance data indicating a voice of an entire utterance including a plurality of utterances obtained, acoustic feature of a voice of one of the plurality of utterances; a statistic calculator that calculates an utterance data statistic from the acoustic feature, the utterance data statistic being a statistic that allows extraction of speaker feature considering characteristics of the entire utterance; a speaker feature extractor that extracts the speaker feature of a speaker of the utterance data from the utterance data statistic using a deep neural network (DNN); a similarity calculator that calculates a similarity between the speaker feature and pre- stored speaker feature of at least one registered speaker; and a speaker recognizer that recognizes the speaker of the utterance data based on the similarity, wherein the statistic calculator infers a Gaussian mixture model (GMM) from a universal background model (UBM), the statistic calculator calculates the utterance data statistic as a difference between (i) a super vector obtained by concatenating mean vectors of respective Gaussian distributions of the GMM and (ii) a super vector obtained by concatenating mean vectors of respective Gaussian distributions of the UBM, the GMM is a speaker model for the utterance data and formed by mixing the Gaussian distributions each corresponding to a different one of classes into which components of the acoustic feature of the voice of the utterance are classified, and the UBM is an 
6.	Claims 2 and 5-6 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the speaker recognition device of claim 1.
7.	The closet prior art of Zhiying Huang et al (US 2018/0061397) in view of George A. Saon (US 2015/0149165) and in further view of Y. You, Y. Qian, T. He and K. Yu, "An investigation on DNN-derived bottleneck features for GMM-HMM based 
	robust speech recognition,” 2015 IEEE China Summit and International
	Conference on Signal and Information Processing (China SIP), Chengdu,
	China, 2015, pp. 30-34, doi: 10.1109/ChinaSIP.2015/7230356 teaches method and system for word prediction but further fails to teach  an acoustic feature calculator that calculates, from utterance data indicating a voice of an entire utterance including a plurality of utterances obtained, acoustic feature of a voice of one of the plurality of utterances; a statistic calculator that calculates an utterance data statistic from the acoustic feature, the utterance data statistic being a statistic that allows extraction of speaker feature considering characteristics of the entire utterance; a speaker feature extractor that extracts the speaker feature of a speaker of the utterance data from the utterance data statistic using a deep neural network (DNN); a similarity calculator that calculates a similarity between the speaker feature and pre- stored speaker feature of at least one registered speaker; and a speaker recognizer that recognizes the 
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677